NO. 07-05-0005-CV

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL B

                                     FEBRUARY 10, 2005

                            ______________________________


                              IN RE NOAH DAVIS, RELATOR
                           _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                                  MEMORANDUM OPINION


       Relator Noah Davis seeks mandamus directing respondent Kay Alexander, Court

Coordinator of the County Court at Law of an unspecified county, to file and set his motion

for hearing.


         Relator’s Petition for Writ of Mandamus does not assert that mandamus should

issue (1) to protect this court’s jurisdiction, or (2) against a judge of or acting within the area

comprising the seventh judicial appellate district. We do not have jurisdiction to issue

mandamus directed to respondent. See TEX . CONST . art. V, § 6; TEX . GOV ’T . CODE ANN .

§ 22.221(a),(b) (Vernon 1988 & Supp. 2004).


       We dismiss for want of jurisdiction.



                                                            Phil Johnson
                                                            Chief Justice